DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Examiner acknowledges submission of the amendment and arguments filed on November 09, 2021.  Claims 5 – 6 have been cancelled by the applicant. Claims 3, 11 – 18, and 20 – 21 have been amended by the applicant.  The examiner withdraws the objections to the specification due to applicant's amendment. The examiner withdraws the objections to the drawings.  Applicant overcame the rejection of claim 3 under 112(b) or 112 (pre-AIA ), second paragraph, by amending the claims in the reply filed on November 09, 2021.  

Drawings
The drawings were received on November 19, 2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, and 10 is/are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Nojima (US 10,770,887 B2).

With regard to claim 1, Nojima teaches an electrical device (100 – Fig. 1), comprising:
an input voltage node (101A – Fig. 1, see figure below) configured to receive a first voltage signal from an energy source (col. 3, lines 61-64);
an input reference node (101B – Fig. 1, see figure below) configured to receive a reference signal  from the energy source (col. 3, lines 61-64);
a first switch (S1 – Fig. 1) coupled between the input voltage node (101A – Fig. 1, see figure below) and an output voltage node (102A – Fig. 1, see figure below);
a second switch (S2 – Fig. 1) coupled between the input reference node (101B – Fig. 1, see figure below) and an output reference node (102B – Fig. 1, see figure below); and
a current sensor circuit (CS, 410 – Fig. 1) coupled to the output voltage node (102A – Fig. 1, see figure below) and coupled respectively to the first switch (S1 – Fig. 1) and the second switch (S2 – Fig. 1) (coupled through control circuit 110), the current sensor circuit (CS, 410 – Fig. 1) configured to open the first and second switches (S1, S2 – Fig. 1) in response to sensing a current signal at the output voltage A – Fig. 1, see figure below) that exceeds a threshold current (claim 1, lines 9-15; Abstract, lines 5-9; col. 4, lines 22-26).
With regard to claim 7, Nojima teaches all the limitations of claim 1, and further teaches the first and second switches (S1, S2 – Fig. 1) comprises one of the group composed of: a solid-state switch, an IGBT, a MOSFET, and an HEMT (col. 4, lines 1-10).
With regard to claim 10, Nojima teaches all the limitations of claim 1, and further teaches a fault detection circuit including:
a detection node (node of CS – Fig. 1) coupled to the current sensor (CS- Fig. 1) and configured to receive a logic signal indicative of an excessive current (claim 1, lines 9-15; Abstract, lines 5-9; col. 4, lines 22-26);
a lock-in circuit (110 – Fig. 1) configured to lock in the logic signal (sensed current); and
an interruption signal driver circuit (110D – Fig. 1, see figure below) configured to generate a switch signal on the switch node in response to locking in the logic signal (col. 5, lines 37-44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 – 9 and 19 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nojima (US 10,770,887 B2).

With regard to claim 8, Nojima teaches all the limitations of claim 1, and further teaches the current sensor circuit (CS, 410 – Fig. 1) is configured to open the first and second switches (S1, S2 – Fig. 1) simultaneously (col. 4, lines 22-26).

With regard to claim 9, Nojima teaches all the limitations of claim 1, and further teaches the current sensor circuit (CS, 410 – Fig. 1) is configured to open the first and second switches (S1, S2 – Fig. 1) within few microseconds of sensing the current signal at the output voltage node (102A – Fig. 1, see figure below) exceeding the threshold current (col. 5, lines 37-44).
Nojima does not expressly teach the current sensor circuit is configured to open the first and second switches within six microseconds.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configured the current sensor circuit to open the first and second switches within six microseconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With regard to claim 19, Nojima teaches a method of protecting an electrical system (100 – Fig. 1), comprising:
detecting an excessive transient current (CS – Fig. 1) through a voltage rail (rail between nodes 101A and 102A – Fig. 1, see figure below) coupled to an energy source (col. 3, lines 61-64);
generating an interrupt signal at a fault detection circuit (CS, 110 – Fig. 1) coupled to the voltage rail (rail between nodes 101A and 102A – Fig. 1, see figure below); and
actuating an electronic switch (S1 – Fig. 1) on the voltage rail (rail between nodes 101A and 102A – Fig. 2, see figure below) when exceeding the threshold current (col. 5, lines 37-44).
Nojima does not expressly teach actuating an electronic switch on the voltage rail within six microseconds of the detecting.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to actuating an electronic switch on the voltage rail within six microseconds of the detecting, since it has been In re Aller, 105 USPQ 233.
With regard to claim 20, Nojima teaches all the limitations of claim 19, and further teaches actuating a second electronic switch (S2 – Fig. 1) on a reference rail (rail between nodes 101B and 102B – Fig. 1, see figure below) coupled to the energy source (col. 3, lines 61-64) simultaneous with the first electronic switch (S2 – Fig. 1) (col. 4, lines 22-26).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to configured to open simultaneously the first and second switches, as implied by Nojima, in order to improve the protection/disconnection of the electrical device by opening the first and second switches from the energy/power source and load and since doing so is within the ordinary capability of those skilled in the art because this configuration is well known in the art.
With regard to claim 21, Nojima teaches all the limitations of claim 19, and further teaches locking in the detection of the excessive voltage (col. 1, lines 62-65) with a logic circuit (110 – Fig. 1);
generating a gate voltage signal on a gate node (Q1, Q2 – Fig. 2) of the electronic switch (S1, S2 – Fig. 1) to cause the actuation of the electronic switch (S1, S2 – Fig. 1); and
dissipating an inductive voltage (col. 6, line 63 “V=L(di/dt)”) from the voltage rail (rail between nodes 101A and 102A – Fig. 1, see figure below) after the actuating (col. 6, lines 54-67; col. 7 lines 1-11).

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nojima (US 10,770,887 B2) in view of Roessler (US 2012/0235661 A1).

With regard to claim 2, Nojima teaches all the limitations of claim 1, but does not expressly teach a set of disconnects coupled respectively to the voltage input node and the input reference node and configured to disconnect the input voltage node from the first switch and disconnect the input reference node from the second switch irrespective of the current sensed by the current sensor circuit.
Roessler teaches a set of disconnects (510, 520 – Fig. 4) coupled respectively to the voltage input node (node to the right of 510 – Fig. 4) and the input reference node (node to the right of 520 – Fig. 4) 
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the electrical device of Nojima, to have a set of disconnects coupled respectively to the voltage input node and the input reference node and configured to disconnect the input voltage node and the input reference node, as taught by Roessler, in order to facilitate maintenance labor by improving the disconnection, installation, removal/replacement time, and since doing so is within the ordinary capability of those skilled in the art because this configuration is well known in the art.
With regard to claim 4, Nojima teaches all the limitations of claim 1, but does not expressly a dissipation diode coupled between the output voltage node and the output reference node configured to dissipate inductive energy from the voltage node when the first and second switches are opened.
Roessler teaches a dissipation diode (360 – Fig. 1, Fig. 3 - Fig. 4) coupled between the output voltage node (312 – Fig. 1, Fig. 3 - Fig. 4) and the output reference node (313 – Fig. 1, Fig. 3 - Fig. 4) configured to dissipate inductive energy when switches are opened ([0037], lines 1-16, [0022], lines 1-6).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the electrical device of Nojima, to have a dissipation diode coupled between the output voltage node and the output reference node configured to dissipate inductive energy from the voltage node when the first and second switches are opened, as taught by Roessler, in order to improve the protection of the switches from being damaged or destroyed.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nojima (US 10,770,887 B2) in view of Matsuo (US 2010/0164446 A1).

With regard to claim 3, Nojima teaches all the limitations of claim 1, and further teaches the current sensor circuit (CS, 110 – Fig. 1) further comprises:

a current sensor (CS1 – Fig. 1) disposed adjacent to the output voltage node (102A – Fig. 1, see figure below); and
a logic circuit (110 – Fig.1) coupled to the current sensor (CS1 – Fig. 1) and configured to place a high-logic voltage on the switch node (col. 5, lines 37-40).
Nojima does not expressly teach that the current sensor is a Hall effect sensor.
Matsuo teaches the current sensor (53 – Fig. 3) is a Hall effect sensor ([0156] lines 10-12).
Nojima teaches the claimed invention that uses a current sensor instead of Hall effect sensor, Matsuo teaches that Hall effect sensor is an equivalent structure known in the art.  Therefore, because these two current sensor and Hall effect sensor were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the current sensor for Hall effect sensor.
Examiner’s Note: Nojima Fig. 4, teaches a first and second current sensor (CS1, CS2 – Fig. 4), respectively disposed adjacent to the input voltage node (node in the left side of CS2 – Fig. 4) and the output voltage node (node in the right side of CS1 – Fig. 4).

Claim(s) 11 – 12 and 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roesner (US 10,020,650 B2) in view of Nojima (US 10,770,887 B2).

With regard to claim 11, Roesner teaches an electrical system (34 – Fig. 2), comprising:
a plurality of energy sources (2 – Fig. 2), each having a first node (A1 – Fig. 2, see figure below) coupled to a first DC voltage rail (38 – Fig. 2) and each having a second node (B1 – Fig. 2, see figure below) coupled to a reference rail (39 – Fig. 2);
a fault current interruption circuit (36 – Fig. 2), including:
a first switch (52 – Fig. 2) coupled between the first node (A1 – Fig. 2, see figure below) and a third node (A2 – Fig. 2, see figure below);

a current sensor circuit (63, 49 – Fig. 2) coupled to the third node (A2 – Fig. 2, see figure below) and coupled respectively to the first switch (52 – Fig. 2) and the second switch (53 – Fig. 2), the current sensor circuit (63, 49 – Fig. 2) configured to open the first and second switches (52, 53 – Fig. 2) in response to sensing a current signal between the first node (A1 – Fig. 2, see figure below) and the third node (A2 – Fig. 2, see figure below) when overcurrent conditions have been detected (col. 13, lines 14-24; col. 14, lines 33-40); and
a voltage inversion circuit (48 – Fig. 2) coupled to the third node (A2 – Fig. 2, see figure below) and the fourth node (B2 – Fig. 2, see figure below) and configured to invert a DC voltage difference (a “DC voltage difference” has been interpreted as positive and negative voltage) between the third node (A2 – Fig. 2, see figure below) and the fourth node (A2 – Fig. 2, see figure below) to an AC voltage.
Roesner does not expressly teach the current sensor circuit configured to open the first and second switches in response to sensing a current signal between the first mode and the third node that exceeds a threshold current.
Nojima teaches a fault current interruption circuit (100 – Fig. 1), including:
a first switch (S1 – Fig. 1) coupled between the first node (101A – Fig. 1, see figure below) and a third node (102A – Fig. 1, see figure below);
a second switch (S2 – Fig. 1) coupled between the second node (101B – Fig. 1, see figure below) and a fourth node (102B – Fig. 1, see figure below); and
a current sensor circuit (CS, 110 – Fig. 1) coupled to the third node (102A – Fig. 1, see figure below) and coupled respectively to the first switch (S1 – Fig. 1) and the second switch (S2 – Fig. 1), the current sensor circuit (CS, 110 – Fig. 1) configured to open the first and second switches (S1, S2 – Fig. 1) in response to sensing a current signal between the first node (101A – Fig. 1, see figure below) and the third node (102A – Fig. 1, see figure below) that exceeds a threshold current (claim 1, lines 9-15; Abstract, lines 5-9; col. 4, lines 22-26).

With regard to claim 12, Roesner and Nojima teach all the limitations of claim 11, and Roesner further teaches the plurality of energy sources comprise (2 – Fig. 2) a plurality of batteries (3 – Fig. 2) coupled to a common voltage node (X1– Fig. 2, see figure below) and coupled to a common reference node (X1– Fig. 2, see figure below).
With regard to claim 15, Roesner and Nojima teach all the limitations of claim 11, and Roesner further teaches a load (43 – Fig. 2) coupled to the voltage inversion circuit (48 – Fig. 2).
With regard to claim 16, Roesner and Nojima teach all the limitations of claim 11, and Roesner further teaches an electrical grid (43 – Fig. 2) coupled to the voltage inversion circuit (48 – Fig. 2) (col. 12, lines 12-23).
With regard to claim 17, Roesner and Nojima teach all the limitations of claim 11, but do not expressly teach a second plurality of energy sources, each having a fifth node coupled to a second DC voltage rail and each having a sixth node coupled to a second reference rail; a second fault current interruption circuit, including: a third switch coupled between the fifth node and the third node; a fourth switch coupled between the sixth node and a fourth node; and a second current sensor circuit coupled to the third node and coupled respectively to the third switch and the fourth switch, the second current sensor circuit configured to open the third and fourth switches in response to sensing a current signal between the fifth mode and the third node that exceeds the threshold current.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a second plurality of energy sources, each having a fifth node coupled to a second DC voltage rail and each having a sixth node coupled to a second reference rail; a second fault current interruption circuit, including: a third switch coupled between the fifth node and the third node; a fourth switch coupled St Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With regard to claim 18, Roesner and Nojima teach all the limitations of claim 11, and Nojima further teaches the first and second switches (S1, S2 – Fig. 1) comprises one of the group composed of: a solid-state switch, an IGBT, a MOSFET, and an HEMT (col. 4, lines 1-10).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roesner (US 10,020,650 B2), Nojima (US 10,770,887 B2) in further view of Roessler (US 2012/0235661 A1).

With regard to claim 13, Roesner and Nojima teach all the limitations of claim 11, and Roesner further teaches a set of disconnects (14, 16 – Fig. 2) coupled respectively to the first node (A1 – Fig. 2, see figure below) and the second node (B1 – Fig. 2, see figure below) and configured to disconnect the first node (A1 – Fig. 2, see figure below) from the first switch (52 – Fig. 2) and disconnect the second node (B1 – Fig. 2, see figure below) from the second switch (53 – Fig. 2).
Roesner and Nojima does not expressly teach configured to disconnect the first node from the first switch and disconnect the second node from the second switch irrespective of the current sensed by the current sensor circuit.
Roessler teaches a set of disconnects (510, 520 – Fig. 4) coupled respectively to the first node (node to the right of 510 – Fig. 4) and the second node (node to the right of 520 – Fig. 4) and configured to disconnect the first node (node to the right of 510 – Fig. 4) from the first switch (340 – Fig. 4) and disconnect the second node (node to the right of 520 – Fig. 4) irrespective of the current sensed by the current sensor circuit (330 – Fig. 4) ([0027], lines 1-26).
.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roesner (US 10,020,650 B2), Nojima (US 10,770,887 B2) in further view of Matsuo (US 2010/0164446 A1).

With regard to claim 14, Roesner and Nojima teach all the limitations of claim 11, and Nojima further teaches wherein the current sensor (CS – Fig. 1) configured generate a logic signal indicative of excessive threshold in response to sensing a current signal at the third node (102A – Fig. 1, see figure below) that exceeds a threshold current (col. 4, lines 22-26; claim 1, lines 9-15).
Roesner and Nojima do not expressly teach that the current sensor comprises a Hall effect sensor.
Matsuo teaches the current sensor (53 – Fig. 3) is a Hall effect sensor ([0156] lines 10-12).
Roesner and Nojima teaches the claimed invention that uses a current sensor instead of Hall effect sensor, Matsuo teaches that Hall effect sensor is an equivalent structure known in the art.  Therefore, because these two current sensor and Hall effect sensor were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the current sensor for Hall effect sensor.

    PNG
    media_image1.png
    805
    1028
    media_image1.png
    Greyscale

Nojima (US 10,770,887 B2) – Fig. 1

    PNG
    media_image2.png
    691
    979
    media_image2.png
    Greyscale

Roesner (US 10,020,650 B2) – Fig. 2
Response to Arguments
Applicant's arguments filed November 09, 2021 have been fully considered but they are not persuasive. On pages 17-19 of the Remarks, applicant argues regarding to claim 1 that “Nojima does not disclose all of the elements as recited in this claim. In specific, claim 1 recites the current sensor circuit configured to open the first and second switches in response to sensing a current signal at the output voltage node that exceeds a threshold current”.
In response to applicant's argument the examiner respectfully disagrees and points out that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (e.g., “the current sensor 363 may be a Hall effect sensor. The Hall Effect sensor 363 is a transducer that varies its output voltage in response to the magnetic field created by the passing current in the node being monitored”; “an interruption within 6 microseconds is possible by using a Hall Effect current sensor 363”; “a fast-rising, short-circuit current (e.g., a transient current) can cause the IGBTs 360/361 to enter a de-saturation operation region thereby limiting the maximum short-circuit current to about 6 times a typical IGBT nominal current”; etc.) are not recited in the rejected claim.  
The examiner refers to the detailed rejection above as to how Nojima satisfies the claim limitations “the current sensor circuit configured to open the first and second switches in response to sensing a current signal at the output voltage node that exceeds a threshold current”; in addition, see Abstract, lines 5-9 “The apparatus further includes a current sensor configured to sense a current provided to the load and a control circuit coupled to the current sensor and configured to control the semiconductor switch responsive to the sensed current”; col. 4, lines 22-26 “ the control circuit 110 may be configured to open the switches S1, S2 when the current sensed by the current sensor CS meets a predetermined criterion, e.g., exceeds a predetermined threshold and/or other criteria”.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

On pages 23-24 of the Remarks, applicant argues regarding to claim 19 that “Nojima does not teach or suggest all of the elements as recited in this claim. In specific, claim 19 recites detecting an 
In response to applicant's argument the examiner respectfully disagrees and points out that claim 1 does not recite “detecting an excessive transient current”. Nojima teaches detecting an excessive transient current as recited in claim 19 and does not teaches away from detecting an excessive current, see Nojima, col. 4, lines 22-26 “the control circuit 110 may be configured to open the switches S1, S2 when the current sensed by the current sensor CS meets a predetermined criterion, e.g., exceeds a predetermined threshold and/or other criteria”; Nojima, col. 4, lines 64-67, col. 5, lines 1-11 “A control circuit 410 is configured to control the switches S1, S2 responsive to the currents sensed by the first and second current sensors CS1, CS2. For example, the control circuit 410 may be configured to monitor a difference between the sensed current and, when the difference indicates a line fault at the output port 402, the control circuit 410 may open the switches S1, S2. The sensor arrangement illustrated in FIG. 4 may be advantageous in detecting such faults, as a short circuit presented to the output port 402 will lead to a temporary difference between the input and output currents due to the low-pass filtering effect of the inductors L1, L2 and the capacitor C. This sensor arrangement may also be advantageous for detection of intermittent faults (e.g., arc faults, insulation deterioration, intermittent short circuits, etc.).”  Regarding to “transient current” is defined as" an oscillatory or aperiodic current that flows in a circuit for a short time following an electromagnetic disturbance (as a nearby stroke of lightning)” (see Merriam Webster online dictionary); and “transient current” has been interpreted as current produced by a fault such as arc faults, insulation deterioration, intermittent short circuits, etc.  Therefore, Nojima teaches all the all of the elements as recited in claim 19. 


In response to applicant's argument the examiner respectfully disagrees and points out that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (e.g., “an excessive transient current) is not recited in the rejected claim.  As shown above Nojima teaches all the limitations of claim 11 and the examiner refers to the detailed rejection above as to how Nojima satisfies the claim limitations “the current sensor circuit configured to open the first and second switches in response to sensing a current signal between the first node and the third node that exceeds a threshold current”; in addition, see Abstract, lines 5-9 “The apparatus further includes a current sensor configured to sense a current provided to the load and a control circuit coupled to the current sensor and configured to control the semiconductor switch responsive to the sensed current”; col. 4, lines 22-26 “ the control circuit 110 may be configured to open the switches S1, S2 when the current sensed by the current sensor CS meets a predetermined criterion, e.g., exceeds a predetermined threshold and/or other criteria”.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571)272-5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836